Citation Nr: 1516386	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  09-23 697	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also completed an appeal of an August 2007 rating decision's denial of a petition to reopen a claim of service connection for fallen arches.  A December 2013 rating decision granted service connection for bilateral pes planus with plantar fasciitis.  Hence, the appeal of that matter has been satisfied and the issue is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to an initial compensable evaluation for bilateral hearing loss.  Unfortunately, this claim requires additional development.

A.  Treatment Records

January 2009 emails between the Houston RO and the Veteran indicate that the Veteran was seen for his hearing loss at the Family Hearing Aid Center in October 2008.  The record does not contain any treatment records from this office, nor does it reflect that these records were requested.  Since any outstanding records from this private treatment provider may be pertinent to the Veteran's claim, an attempt should be made to secure them.

The record also reflects the Veteran receives ongoing VA treatment at the McAllen Outpatient Clinic in McAllen, Texas.  The most recent VA treatment records that have been associated with the claims file are from October 2013.  Although the VA treatment records that have been associated with the claims file do not reflect treatment for hearing loss, since VA treatment records are constructively of record, the AOJ should ascertain whether he has received any VA treatment for bilateral hearing loss since October 2013 and obtain any such treatment records.

B.  VA Examination

The severity of the Veteran's bilateral hearing loss was evaluated by VA in July 2007, March 2009, and March 2013.  On March 2009 and March 2013 examinations, audiometric findings were not provided as the examiners noted that they could not obtain reliable hearing test results.  

The March 2013 VA examiner specifically explained that the speech reception thresholds and pure tone averages were not in agreement.  She indicated that she was unable to determine the amount or type of hearing loss based on pure tone test results due to inconsistent responses even after several attempts at reinstruction.  She reported the responses to the pure tone testing were very unreliable and that the test was invalid.  She recommended retesting at a later date by a different audiologist.

As the record reflects that March 2009 and March 2013 audiometry test results are unreliable for rating purposes and the most recent audiologist has suggested that retesting be completed, remand for such an evaluation is necessary.

C.  Extraschedular Evaluation

An extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

VA evaluates hearing loss by mechanically applying the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As noted above, when the Veteran was examined in March 2009 and March 2013, such audiometric testing was deemed to be unreliable.  These results indicate that evaluation under the rating schedule may not be adequate for evaluating the Veteran's hearing loss.  

Additionally, the Veteran has submitted evidence indicating that his hearing loss markedly interferes with his employment.  The record reflects the Veteran works at an airport as a transportation security officer for the Transportation Security Administration (TSA).  He has reported having difficulty hearing himself speak, which causes him to mumble and miscommunicate with people.  He also indicated that he works in a crowded airport and that he often misinterprets what coworkers and customers say to him.  He has trouble hearing people on the phone and avoids speaking on the phone when possible.

He also submitted several statements from his co-workers regarding their observations of the Veteran's difficulty hearing and communicating.  See February 2012 statement from A.R.; March 2012 statements from K.C. and M.E.S.  These statements indicate that the Veteran does not hear or misunderstands instructions that are given to him by supervisors or co-workers.  He also has trouble communicating instructions to subordinates because he talks in a low voice, does not speak clearly, and tends to mumble.  One co-worker, A.R., reported that as part of the Veteran's job with the TSA he is required to wear and use a radio and microphone to communicate silently with other TSA officers so the traveling public cannot hear the communications.  When the Veteran is the supervisor in charge of checkpoint operations, he is summoned on a continuous basis using this equipment, but he usually does not respond to requests for support over the radio, because he cannot hear the transmissions.  A.R. indicated that this is a huge liability and is a vulnerability to the airport's safety.  

This evidence suggests the possiblity that the Veteran's hearing loss disability has caused him marked interference with employment and presents an exceptional disability picture.  Therefore, consideration must be made as to whether the Veteran is entitled to an extraschedular rating for his bilateral hearing loss disability.  The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Rather, the proper course is to refer the matter to the Director of Compensation Service.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all private treatment records from the Family Hearing Aid Center.  

2.  Obtain any treatment records relating to treatment or audiometric testing for hearing loss from the VA McAllen Outpatient Clinic from October 2013 to the present.    

3.  If any of the records requested in items 1-2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1-3, schedule the Veteran for a VA audiological evaluation (with audiometric studies and Maryland CNC speech discrimination testing), with an audiologist other than the audiologist that conducted the March 2013 VA examination, to determine the current nature and severity of his bilateral hearing loss.  The examiner must review the Veteran's claims file in conjunction with the examination.  If audiometric testing cannot be completed or results are unreliable, the examiner should explain the reason for such a conclusion.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  The examiner must provide a rationale for all opinions expressed.

5.  After the development completed in items 1-4 is completed, refer the claim for an extraschedular rating for bilateral hearing loss to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal, to include whether an extraschedular evaluation is warranted.  If the benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




